Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the planar direction" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the planar direction" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites limitation “a sensor substrate” in line 1. It is not clear “a sensor substrate” of line 1 is same or different from “a sensor substrate” in line 1. For purpose of examination the Examiner interprets both are same. Appropriate correction is needed.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hayashi et al. (Pub No. Us 2006/0001518 A1; hereinafter Hayashi).
Regarding Claim 1, Hayashi teaches a sensor substrate used for an electromagnetic-induction type position sensor (See Fig. 2, See abstract), comprising:
a substrate (3 in Fig. 2; See [0021]) having an even number of layers laminated with an insulating material interposed therebetween (See abstract); and
a plurality of coils (6 and 7 in fig. 2; See [0021]-[0023]) formed on the substrate and receiving AC magnetic fluxes and outputting electromagnetic induction voltages whose phases of amplitude change are different from each other (See abstract; [0021-[0025]]), wherein
each coil (6 and 7 in Fig. 2) includes:
a first sub coil (6 has sub coils 11,12,13,14; See [0021]) formed in a number of one or more in each of the even number of layers (2 layers; See [0021]) and including a plurality of conductor patterns connected in series (See [0011], [0022]) to each other in the substrate (See [0021]); and

in any of the even number of layers, the conductor pattern belonging to the first sub coil and the conductor pattern belonging to the second sub coil are aligned alternately in the planar direction (“aligned alternatively” is interpreted as phase shifted; See Fig. 2; [0021]);
one end of the first sub coil is connected to a first terminal (6 is connected to the terminal of Vs in fig. 2; See [0023]); and
one end of the second sub coil is separated from the first terminal in the planar direction and is connected to a second terminal (7 is connected to the terminal of Vc in Fig. 2; See [0023]) formed on the same layer as the first terminal (the terminal of Vs is connected to 11 and the terminal of Vc is connected to 15 are in same layer; See Fig. 2; [0021]).
Regarding Claim 2, Hayashi teaches the sensor substrate according to claim 1. Hayashi further teaches wherein
the first terminal and the second terminal are electrically connected by a conductor (See Vs and Vc are electrically connected to 30 by conductor in Fig. 3; See [0020]) other than the conductor printed on the substrate; and
.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi n view of YEH et al. (Pub No. Us 2015/0015268 A1; hereinafter Yeh).
Regarding Claim 3, Hayashi teaches a method of manufacturing a sensor (See sensor in Fig. 2, See abstract) substrate (3 in Fig. 2; See [0021]) which is a sensor substrate used for an electromagnetic-induction type position sensor in which a plurality of coils which receive AC magnetic fluxes and output electromagnetic induction voltages whose phases of 
forming on the substrate a plurality of the coils (6 and 7 on substrate 3 in fig. 2; See [0021]-[0023]) each having a first sub coil (6 in Fig. 2) and a second sub coil (7 in fig. 2) electrically insulated (See [0011], [0021]) from each other,
wherein
the first sub coil (6 has sub coils 11,12,13,14; See [0021]) includes a plurality of conductor patterns formed in a number of one or more in each of the even number of layers (2 layers; See [0021]) and connected in series (See [0011], [0022]) to each other in the substrate (See [0021]);
the second sub coil (7 has sub coils 15, 16, 17, 18; See [0021]) includes a plurality of conductor patterns formed in a number of one or more in each of the even number of layers (2 layers; See [0021]) and connected in series (See [0011], [0022]) to each other in the substrate (See [0021]);

one end of the first sub coil is connected to a first terminal (6 is connected to the terminal of Vs in fig. 2; See [0023]);
one end of the second sub coil is separated from the first terminal in the planar direction and connected to a second terminal (7 is connected to the terminal of Vc in Fig. 2; See [0023]) formed on the same layer as the first terminal (terminal of Vs is connected to 11 and terminal of Vc is connected to 15 are in same layer; See [0021, Fig. 2 and
in the connecting step, the first terminal and the second terminal are electrically connected (See Vs and Vc are electrically connected to 30 by conductor in Fig. 3; See [0020]).
Hayashi is silent about inspecting presence of a short circuit between the first sub coil and the second sub coil after the forming step; and electrically connecting the first sub coil and the second sub coil belonging to the same coil when it is determined by the inspecting step that there is no short circuit.
detect short circuit between sub coils Y1-Y20 in Fig. 3; See [0056], [0058]); and electrically connecting the first sub coil and the second sub coil belonging to the same coil when it is determined by the inspecting step that there is no short circuit (21 and 22 in Fig. 3 select the receiving mode by switching/electrically-connecting sub coils Y1-Y20, and during emitting mode when no short circuit is detected it is switched/electrically-connected back to receiving mode; [0052]-[0055]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hayashi by inspecting presence of a short circuit between the first sub coil and the second sub coil after the forming step; and electrically connecting the first sub coil and the second sub coil belonging to the same coil when it is determined by the inspecting step that there is no short circuit, as taught by Yeh in order to improve sensing accuracy (Yeh [0058]).
Regarding Claim 4, Hayashi in view of Yeh teaches the method of inspecting a sensor substrate according to claim 3. Yeh further teaches wherein
in the inspecting step, presence of the short circuit is determined by presence of electrical conduction between the first sub coil and the second sub coil (receiving the signal by second coil emitted from the first coil and detect short circuit, .

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Nakazato et al. (Pub No. US 2008/0172202 A1) discloses Short-Circuit Detection Circuit.
	b. Itoh et al. (Patent No. US 10,629,371 B2) discloses Method of Manufacturing Coil Component.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday though Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867